Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Nicole L. Molleur Paralegal (860) 580-2826 Fax: (860) 580-4844 nicole.molleur@us.ing.com May 29, 2008 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Multiple Sponsored Retirement Options 403(b), 457, 401(a), 401(k), Roth 403(b) and Roth 401(k) File Nos.: 333-01107* and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Supplement to the Contract Prospectus and Statement of Additional Information (SAI) each dated April 28, 2008 contained in Post-Effective Amendment No. 51 to the Registration Statement on Form N-4 (Amendment No. 51) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 51 which was declared effective on May 23, 2008. The text of Amendment No. 51 was filed electronically on May 23, 2008. If you have any questions regarding this submission, please contact the undersigned or Michael Pignatella at 860-580-2831. Sincerely, /s/ Nicole L. Molleur Nicole L. Molleur Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
